
	
		I
		112th CONGRESS
		2d Session
		H. R. 5296
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Isophthalic
		  acid.
	
	
		1.Isophthalic Acid
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Isophthalic acid, (CAS No. 121–91–5) (provided for in
						subheading 2917.39.15) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
